Response to Arguments
Cont. 3a),  7a) and 14: 
Applicant has amended claim 17 to recite new limitation of temperature between “…30°C and 50°C…” which was not previous consider in the prosecution of the application; hence the new limitation raise new issues that would require further consideration and/or search, which is more time than the Examiner is allotted under the After-Final Consideration Pilot 2.0. 
Cont. 12: 
Applicant’s arguments with respect to claim 17 is moot since the proposed amendments submitted on April 2, 2021 have not been entered. 

The Examiner maintains the rejections of record set forth in Final Office action to pending claims 17 and 19-24. No claims are currently allowed. 
/HONG T YOO/               Primary Examiner, Art Unit 1792